EXHIBIT 10.4

 

THIRD AMENDMENT TO REVOLVING

CREDIT AND TERM LOAN AGREEMENT

 

THIS THIRD AMENDMENT TO REVOLVING CREDIT AND TERM LOAN AGREEMENT (this
“Amendment”), is made and entered into as of July 23, 2004, by and among MAPICS,
INC., a Georgia corporation (the “Borrower”), the several banks and other
financial institutions from time to time party hereto (collectively, the
“Lenders”) and SUNTRUST BANK, in its capacity as Administrative Agent for the
Lenders (the “Administrative Agent”).

 

W I T N E S S E T H:

 

WHEREAS, the Borrower, the Lenders and the Administrative Agent are parties to a
certain Revolving Credit and Term Loan Agreement, dated as of February 18, 2003,
as amended by that certain First Amendment to Revolving Credit and Term Loan
Agreement, dated as of July 2, 2003 and that certain Second Amendment to
Revolving Credit and Term Loan Agreement, dated as of July 31, 2003 (as amended
to date and as may be further amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”; capitalized terms used
herein and not otherwise defined shall have the meanings assigned to such terms
in the Credit Agreement), pursuant to which the Lenders have made certain
financial accommodations available to the Borrower;

 

WHEREAS, the Borrower has requested that the Lenders and the Administrative
Agent amend certain provisions of the Credit Agreement, and subject to the terms
and conditions hereof, the Lenders are willing to do so;

 

NOW, THEREFORE, for good and valuable consideration, the sufficiency and receipt
of all of which are acknowledged, the Borrower, the Lenders and the
Administrative Agent agree as follows:

 

1. Amendments.

 

(a) Section 1.1 of the Credit Agreement is hereby amended by replacing the
definition of Excess Availability in its entirety with the following definition:

 

“Excess Availability shall mean, at any time, (a) the Borrowing Base at such
time minus (b) (i) the Revolving Credit Exposure at such time, minus (ii) all
cash and Permitted Investments of the Borrower and its Subsidiaries as
determined in accordance with GAAP in excess of $10,000,000, to the extent such
excess cash and Permitted Investments are maintained in domestic accounts with
the Administrative Agent, any Lender or any of their Affiliates over which the
Administrative Agent has a first priority perfected security interest, minus (c)
the amount by which (i) the aggregate amount of trade payables of Frontstep and
its Subsidiaries that are past due by more than 120 days exceeds (ii)
$6,500,000.”

 



--------------------------------------------------------------------------------

(b) Section 6.4 of the Credit Agreement is hereby amended by replacing
subsection (ii) of such Section in its entirety with the following:

 

“at all times on or prior to September 30, 2004, a minimum cash balance as
determined on a consolidated basis in accordance with GAAP of at least the
principal amount of the Term Loan then outstanding.”

 

(c) Section 7.5 of the Credit Agreement is hereby amended by replacing
subsection (ii) of such Section in its entirety with the following:

 

7.5 Restricted Payments. The Borrower will not, and will not permit its
Subsidiaries to, declare or make, or agree to pay or make, directly or
indirectly, any dividend on any class of its Capital Stock, or make any payment
on account of, or set apart assets for a sinking or other analogous fund for,
the purchase, redemption, retirement, defeasance or other acquisition of, any
shares of its Capital Stock or Indebtedness subordinated to the Obligations of
the Borrower or any Guarantee thereof or any options, warrants, or other rights
to purchase such Capital Stock or such Indebtedness, whether now or hereafter
outstanding (each, a “Restricted Payment”), except for (i) dividends payable by
the Borrower solely in shares of any class of its common stock, (ii) Restricted
Payments made by any Subsidiary to the Borrower or to another Subsidiary Loan
Party, (iii) Restricted Payments made by any Foreign Subsidiary to any Material
Foreign Subsidiary, and by any Subsidiary that is not a Material Foreign
Subsidiary to another Subsidiary that is not a Material Foreign Subsidiary, (iv)
Restricted Payments with respect to Indebtedness subordinated to the Obligations
in a manner approved by the Required Lenders, to the extent permitted by the
subordination provisions applicable thereto, and (v) cash dividends paid on, and
cash redemptions or repurchases of, the common stock of the Borrower in an
aggregate amount not to exceed $10,000,000 during any Fiscal Year (excluding any
repurchase made from employees of the Borrower related to the Borrower’s stock
option plan or executive compensation plan), so long as no Default or Event of
Default has occurred and is continuing. Nothing in this Section 7.5, nor
anything else contained in this Agreement or any other Loan Documents shall
prohibit payment of amounts (whether in cash, stock or other property) required
to be paid by the Borrower under Section 2.9 of the Agreement and Plan of Merger
dated March 1, 2000, by and among the Borrower, Athens Merger Corp., Ames
Associates, Inc., RM Systems, Inc., Robert Raney, Richard Castellot, James
Mitchell and Richard Ames; provided, however, the amount of cash payments paid
by the Borrower after the date hereof shall not exceed $700,000 in the
aggregate.

 

2. Conditions to Effectiveness of this Amendment. Notwithstanding any other
provision of this Amendment and without affecting in any manner the rights of
the Lenders hereunder, it is understood and agreed that this Amendment shall not
become effective, and the Borrower shall have no rights under this Amendment,
the Administrative Agent shall have received executed counterparts to this
Amendment from the Borrower, each of the Guarantors and the Required Lenders.

 

2



--------------------------------------------------------------------------------

3. Representations and Warranties. To induce the Lenders and the Administrative
Agent to enter into this Amendment, each Loan Party hereby represents and
warrants to the Lenders and the Agent that:

 

(a) The execution, delivery and performance by such Loan Party of this Amendment
(i) are within such Loan Party’s power and authority; (ii) have been duly
authorized by all necessary corporate and shareholder action; (iii) are not in
contravention of any provision of such Loan Party’s certificate of incorporation
or bylaws or other organizational documents; (iv) do not violate any law or
regulation, or any order or decree of any Governmental Authority; (v) do not
conflict with or result in the breach or termination of, constitute a default
under or accelerate any performance required by, any indenture, mortgage, deed
of trust, lease, agreement or other instrument to which such Loan Party or any
of its Subsidiaries is a party or by which such Loan Party or any such
Subsidiary or any of their respective property is bound; (vi) do not result in
the creation or imposition of any Lien upon any of the property of such Loan
Party or any of its Subsidiaries; and (vii) do not require the consent or
approval of any Governmental Authority or any other person;

 

(b) This Amendment has been duly executed and delivered for the benefit of or on
behalf of each Loan Party and constitutes a legal, valid and binding obligation
of each Loan Party, enforceable against such Loan Party in accordance with its
terms except as the enforceability hereof may be limited by bankruptcy,
insolvency, reorganization, moratorium and other laws affecting creditors’
rights and remedies in general; and

 

(c) After giving effect to this Amendment, the representations and warranties
contained in the Credit Agreement and the other Loan Documents are true and
correct in all material respects, and no Default or Event of Default has
occurred and is continuing as of the date hereof.

 

4. Reaffirmations and Acknowledgments.

 

(a) Reaffirmation of Guaranty. Each Guarantor consents to the execution and
delivery by the Borrower of this Amendment and jointly and severally ratify and
confirm the terms of the Subsidiary Guaranty Agreement with respect to the
indebtedness now or hereafter outstanding under the Credit Agreement as amended
hereby and all promissory notes issued thereunder. Each Guarantor acknowledges
that, notwithstanding anything to the contrary contained herein or in any other
document evidencing any indebtedness of the Borrower to the Lenders or any other
obligation of the Borrower, or any actions now or hereafter taken by the Lenders
with respect to any obligation of the Borrower, the Subsidiary Guaranty
Agreement (i) is and shall continue to be a primary obligation of the
Guarantors, (ii) is and shall continue to be an absolute, unconditional, joint
and several, continuing and irrevocable guaranty of payment, and (iii) is and
shall continue to be in full force and effect in accordance with its terms.
Nothing contained herein to the contrary shall release, discharge, modify,
change or affect the original liability of the Guarantors under the Subsidiary
Guaranty Agreement.

 

3



--------------------------------------------------------------------------------

(b) Acknowledgment of Perfection of Security Interest. Each Loan Party hereby
acknowledges that, as of the date hereof, the security interests and Liens
granted to the Administrative Agent and the Lenders under the Credit Agreement
and the other Loan Documents are in full force and effect, are properly
perfected and are enforceable in accordance with the terms of the Credit
Agreement and the other Loan Documents.

 

5. Effect of Amendment. Except as set forth expressly herein, all terms of the
Credit Agreement, as amended hereby, and the other Loan Documents shall be and
remain in full force and effect and shall constitute the legal, valid, binding
and enforceable obligations of the Borrower to the Lenders and the
Administrative Agent. The execution, delivery and effectiveness of this
Amendment shall not, except as expressly provided herein, operate as a waiver of
any right, power or remedy of the Lenders under the Credit Agreement, nor
constitute a waiver of any provision of the Credit Agreement. This Amendment
shall constitute a Loan Document for all purposes of the Credit Agreement.

 

6. Governing Law. This Amendment shall be governed by, and construed in
accordance with, the internal laws of the State of Georgia and all applicable
federal laws of the United States of America.

 

7. No Novation. This Amendment is not intended by the parties to be, and shall
not be construed to be, a novation of the Credit Agreement or an accord and
satisfaction in regard thereto.

 

8. Costs and Expenses. The Borrower agrees to pay on demand all costs and
expenses of the Administrative Agent in connection with the preparation,
execution and delivery of this Amendment, including, without limitation, the
reasonable fees and out-of-pocket expenses of outside counsel for the
Administrative Agent with respect thereto.

 

9. Counterparts. This Amendment may be executed by one or more of the parties
hereto in any number of separate counterparts, each of which shall be deemed an
original and all of which, taken together, shall be deemed to constitute one and
the same instrument. Delivery of an executed counterpart of this Amendment by
facsimile transmission or by electronic mail in pdf form shall be as effective
as delivery of a manually executed counterpart hereof.

 

10. Binding Nature. This Amendment shall be binding upon and inure to the
benefit of the parties hereto, their respective successors,
successors-in-titles, and assigns.

 

11. Entire Understanding. This Amendment sets forth the entire understanding of
the parties with respect to the matters set forth herein, and shall supersede
any prior negotiations or agreements, whether written or oral, with respect
thereto.

 

[Signature Pages To Follow]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

BORROWER:

MAPICS, INC.

By:        

Name:

       

Title:

   

 

GUARANTORS:

MAPICS U, INC.

By:        

Name:

       

Title:

   

 

PIVOTPOINT, INC.

By:        

Name:

       

Title:

   

 

MINX SOFTWARE INCORPORATED

By:        

Name:

       

Title:

   

 

THRU-PUT CORPORATION

By:        

Name:

       

Title:

   

 

FRONTSTEP, INC.

By:        

Name:

       

Title:

   

 

[SIGNATURE PAGE TO THIRD AMENDMENT TO REVOLVING CREDIT AND TERM LOAN AGREEMENT]

 



--------------------------------------------------------------------------------

FRONTSTEP SOLUTIONS GROUP, INC.

By:        

Name:

       

Title:

   

 

FRONTSTEP DISTRIBUTION.COM, INC.

By:        

Name:

       

Title:

   

 

[SIGNATURE PAGE TO THIRD AMENDMENT TO REVOLVING CREDIT AND TERM LOAN AGREEMENT]

 



--------------------------------------------------------------------------------

LENDERS:

SUNTRUST BANK, individually and as

Administrative Agent

By:        

Name:

       

Title:

   

 

FIFTH THIRD BANK By:        

Name:

       

Title:

   

 

KEY CORPORATE CAPITAL INC. By:        

Name:

       

Title:

   

 

[SIGNATURE PAGE TO THIRD AMENDMENT TO REVOLVING CREDIT AND TERM LOAN AGREEMENT]

 